Citation Nr: 1822168	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for acute myeloid leukemia, to include as due to exposure to an herbicide agent, and to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a heart disability, claimed as congestion heart disease, to include as due to exposure to an herbicide agent, and to include as secondary to a service-connected disability.

3.  Entitlement to special monthly compensation based on aid and attendance or housebound status.


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The Veteran died in January 2013.  The appellant is the Veteran's surviving spouse, and has been properly substituted as the claimant in this case.  

These matters come before the Board of Veterans' Appeals (Board) from March 2013 and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office.  

In November 2016, the appellant testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.  

The Board notes that at the November 2016 Board hearing, the undersigned VLJ noted that the appellant was represented by the National Association for Black Veterans.  However, the record reflects that in April 2013 the appellant submitted a letter revoking the National Association for Black Veterans as her representative.

In an April 2012 Report of General Information, the Veteran reported he had "congestion heart disease."  This statement was taken as a claim of service connection for congestive heart disease.  See June 2012 deferred rating decision.  The Veteran's VA and private treatment records include multiple cardiac diagnoses.  Accordingly, the Board has characterized the issue as entitlement to service connection for a heart disability to afford the appellant a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In the February 2013 request for substitution, the appellant indicated that a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) was tied into the Veteran's claim of service connection for leukemia.  However, the Board finds the evidence of record does not indicate the Veteran submitted a claim of service connection for COPD prior to his death.  See also November 2016 hearing testimony (appellant confirmed there were no other claims on appeal at the time of the Veteran's death).  Accordingly, a claim of entitlement to service connection for COPD is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in January 2013.  His immediate cause of death was respiratory failure, due to bacterial pneumonia/aspergillus pneumonia of months duration, due to acute myelogenous leukemia since 2011, due to myelodysplastic syndrome of years duration.  Other significant conditions contributing to his death were diabetes, COPD, and hepatitis C.

The appellant contends that the Veteran's acute myeloid leukemia and heart disability were related to his exposure to Agent Orange during his Vietnam service.  See, e.g., November 2016 hearing testimony.  The Veteran's service in the Republic of Vietnam has been established.  The appellant testified before the Board that the Veteran's treating VA physicians told them his acute myeloid leukemia was due to his exposure to Agent Orange.  Further, the Board finds it is unclear from the evidence of record whether any of the Veteran's heart disabilities during the appeal period may be classified as ischemic heart disease.  See, e.g., December 2012 Oregon Health and Sciences University (OHSU) chest CT scan report (noting atherosclerotic calcification of the aorta, great vessels, and coronary arteries).  On remand, the AOJ should obtain medical opinions from appropriate VA examiners to determine the nature and etiology of the Veteran's acute myeloid leukemia and heart disability.

Further, the appellant contends that the Veteran's acute myeloid leukemia and heart disability "flowed on" from his service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.  See November 2016 hearing testimony.  The medical evidence of record indicates the Veteran had a long history of self-treating his PTSD symptoms with alcohol, cocaine, and heroin use.  On remand, the AOJ should ask the VA examiners to address whether the Veteran's AML or heart disability were caused or aggravated by his service-connected disabilities.

It appears VA treatment records dated between September 2009 and August 2011 are not associated with the evidentiary record.  On remand, the AOJ should obtain any outstanding VA treatment records.

Finally, the Board finds the claim of entitlement to special monthly compensation based on aid and attendance is inextricably intertwined with the remanded claims.  See November 2016 hearing testimony; March 2012 VA examination report.  Accordingly, the Board will defer a decision on that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the outstanding VA treatment records from September 2009 to August 2011.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's acute myeloid leukemia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acute myeloid leukemia was either incurred in, or is otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

The examiner should specifically address the appellant's contention that the Veteran's acute myeloid leukemia was related to his exposure to Agent Orange during his Vietnam service.  

The examiner should specifically note that service connection can be established on a direct basis for diseases even if they have not been shown to warrant a regulatory presumption of service connection due to exposure to an herbicide agent.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acute myeloid leukemia was caused by his service-connected PTSD and/or diabetes mellitus, type II?

The examiner should address the Veteran's history of alcohol, heroin, and cocaine use as self-medication for his PTSD symptoms.

The examiner should address the appellant's testimony that the Veteran's leukemia "flowed on" from his service-connected disabilities.  

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acute myeloid leukemia was aggravated by his service-connected PTSD and/or diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.
3. After #1 has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's heart disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all heart disabilities which were manifested at any time between April 2012 and the Veteran's death in January 2013.

The examiner is asked to clarify whether the Veteran had a diagnosis of ischemic heart disease.

The examiner should specifically address the Veteran's claim of congestive heart disease, as well as the notations in the VA and private treatment records of congestive heart failure, aortic insufficiency, dilated aortic root, tachycardia, and atherosclerotic calcifications of the aorta, great vessels, and coronary arteries.  See, e.g., January 2013 VA chest CT scan; December 2012 OHSU chest CT; November 2012 OHSU internal medicine consultation; April 2012 VA discharge summary; January 2012 OHSU history and physical; January 2012 VA hematology and oncology impatient note.

b) For all heart diagnoses other than ischemic heart disease, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's heart disability was either incurred in, or is otherwise related to, the Veteran's active duty service, to include exposure to herbicide agents?

The examiner should specifically address the appellant's contention that the Veteran's heart disability was related to his exposure to Agent Orange during his Vietnam service.  

The examiner should specifically note that service connection can be established on a direct basis for diseases even if they have not been shown to warrant a regulatory presumption of service connection due exposure to an herbicide agent.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's heart disability was caused by his service-connected PTSD and/or diabetes mellitus, type II?

The examiner should address the Veteran's history of alcohol, heroin, and cocaine use as self-medication for his PTSD symptoms.

The examiner should address the appellant's testimony that the Veteran's heart disability "flowed on" from his service-connected disabilities.  

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's heart disability was aggravated by his service-connected PTSD and/or diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.





	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

